Name: Commission Regulation (EEC) No 1561/84 of 5 June 1984 supplementing Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  Europe;  economic policy
 Date Published: nan

 No L 150/ 12 Official Journal of the European Communities 6. 6 . 84 COMMISSION REGULATION (EEC) No 1561/84 of 5 June 1984 supplementing Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Annex I to Commission Regulation (EEC) No 1859/82 of 12 July 1982 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (3) does not lay down the number of returning holdings in Italy by division for the accounting year 1984 ; whereas the said Annex should now be supplemented accordingly ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regula ­ tion (EEC) No 2143/81 (2), and in particular Articles 4 (4), 5 (5) and 6 (2) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1859/82, the table relative to Italy is hereby supple ­ mented as follows : 'Reference No Name of division Number of returning holdings  accounting year 1984 ITALY 221 Valle d'Aosta 237 222 Piemonte 842 230 Lombardia 3 068 241 Trentino 332 242 Alto Adige 480 243 Veneto 971 244 Friuli-Venezia Giulia 498 250 Liguria 458 260 Emilia-Romagna 1 802 270 Toscana 1 035 281 Marche 569 282 Umbria 745 291 Lazio 704 292 Abruzzo 301 301 Molise 268 302 Campania 460 303 Calabria 516 311 Puglia 681 312 Basilicata 441 320 Sicilia 775 330 Sardegna 817 Total : Italy 16 000' (') OJ No 109 , 23 . 6 . 1965 , p . 1859/65 . (2 OJ No L 210, 30 . 7 . 1981 , p . 1 . (3) OJ No L 205, 13 . 7. 1982, p. 5 . 6 . 6 . 84 Official Journal of the European Communities No L 150/ 13 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply as from the accounting year 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1984. For the Commission Poul DALSAGER Member of the Commission